Detailed Action
Summary
1. This office action is in response to the amendment filed on January 20, 2022. 
2. Applicant has canceled claims 5.
3. Applicant has amended claims 1, 6, 8, 10, 15-17 and 19-20. Claim 1is amended herein to incorporate the allowable subject matter of claim 5. Claims 11-16 have been previously allowed.
4. Claims 1-4 and 6-20 are pending and has been examined. 
5. Claims objection has withdrawn.
Drawings
6. The drawings submitted on 07/27/2020 are acceptable.
Notice of Pre-AIA  or AIA  status
7. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable subject matter
8. Claims 1-4 and 6-20 are allowed.
The following is an examiner’s statement of reasons for allowance.
In re to claim 1, claim 1 the prior art fails to disclose or suggest the emboldened and italicized features recites “wherein the duty controller includes: a delay module delaying the output of the DSM; and a shot-signal generator outputting a shot signal by receiving a plurality of delayed signals delayed by the delay module, wherein the shot signal and at least one of the plurality of delayed signals are combined to output the duty control signal."
 In re to claim 11, claim 11 the prior art fails to disclose or suggest the emboldened and italicized features recites “a shot-signal generator configured to receive a plurality of delayed signals delayed by the delay module, and to output a shot signal, wherein the shot signal and at least one of the plurality of delayed signals are combined to output a duty control signal for a plurality of power switches included in the boost DC-DC converter.”
In re to claim 17, claim 17 the prior art fails to disclose or suggest the emboldened and italicized features recites “determining a second number of D flip-flops based on a result of the comparing of the measured output voltage with the target voltage; and configuring the duty controller for the boost DC-DC converter by using a second number of D flip-flops, wherein the first number of D flip-flops is different from the second number of D flip-flops.”
The art of record does not disclose the above limitations, nor would it be obvious to modify the art of record so as to include either of the above limitations.
In re to claims 2-3 and 6-10, claims 2-3 and 6-10 depend from claim 1, thus are also allowed for the same reasons provided above.
In re to claim 12-16, claims 12-16 depend from claim 11, thus are also allowed for the same reasons provided above.
In re to claim 18-20, claims 18-20 depend from claim 17, thus are also allowed for the same reasons provided above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
9. Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sisay Tiku whose telephone number is (571) 272-6898. The examiner can normally be reached on Monday to Friday between 8:30AM-5:30PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tran, Thienvu Vu can be reached on (571) 270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-270-2276. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

Primary Examiner, Art Unit 2839